O’CONNELL, J.,
dissenting.
I dissent. I think that the ballot title prepared by the Attorney General satisfies the requirements prescribed in OBS 254.070. The average voter, knowing little or nothing about “elective” and “compulsory” systems of workmen’s compensation, will not be greatly enlightened by the title prepared by the court. In fact, it is unrealistic to believe that any 25-word explanation of a measure as complex as the initiative measure *256in .question could in itself enlighten the average voter as to the purpose of the measure.
It is not enough to say that the title prepared by the court states more clearly the purposes of the measure. We are directed to redraft the title only if the Attorney General’s version is not “a true and impartial statement of the purpose of the measure and in such language that the same shall not be intentionally an argument or likely to create prejudice either for or against the measure.” I do not believe that the ballot title prepared by the Attorney General violates the spirit of this prescription..